Harrison, J.
The appellant was tried and convicted upon a charge of having committed incest with his daughter, a girl of about fifteen years of age, and sentenced to the state prison for a term of ten years. At the trial the district attorney was permitted, against the objection and exception of the defendant, to show by the testimony of the daughter that about two years prior to the commission of the alleged crime she was living as a prostitute with her mother at a certain house in San Diego, and giving to her father the earnings of her shame.
This testimony was entirely irrelevant and immaterial to the determination of the issue before the court, and its admission was manifest error. Its evident effect was to prejudice the defendant before the jury by attempting to show his turpitude of character; but however base his nature may have been, he was not on trial for any offense except that named in the information, and it was as much error for the prosecution to introduce evidence tending to show his bad character, as it would have been to give evidence of other and distinct crimes that he had committed.
The judgment and order are reversed.
Paterson, J., and Garoutte, J., concurred.